Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The specific limitation of the charger station being flush or approximately flush with a ground surface when the docking head is in the downward storage position and the docking head being raised above the ground surface when in the upright charging position, in combination with the other limitations in the claim is not anticipated or made obvious by the prior arts on record.
Brown US 2010/0235006 A1 discloses a charger station comprising: a housing defining a cavity (Fig.1, #110a, Fig.2, #210); and a docking head stored within the cavity and selectively translatable out therefrom (Fig.2, #220b and Paragraph 0053). Brown teaches that the charger station is installed on the ground and when triggered, the apparatus rises, if and as necessary, to allow a charger to couple with a charging receptacle of the EV and begin charging (Paragraph 0027). It also teaches that when triggered, charging apparatus 110a moves in one, two or all three axes (Paragraph 0046). Brown teaches the charging device being approximately flush with the ground (Fig.1, #110a, Fig.2, #210, and Paragraphs 0027, 0045, 0077 “Apparatuses 310, 360 may be installed such that the surface of the apparatuses are flat, inclined, declined or otherwise slanted to facilitate coupling with a vehicle. Where such an apparatus is installed on the ground, the surface of the ground or the apparatus may be downward sloping in the direction a vehicle drives to reach the apparatus, so that as the vehicle's receptacle approaches the apparatus, the receptacle settles onto or against the charger”).  While Brown teaches that the charging apparatus moves in all three axes, and has a charging head that can rotate from a cavity to enable mating of the charger . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RAMI KHATIB/Primary Examiner, Art Unit 3669